F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JAN 28 2002
                                   TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
 v.                                                          No. 01-1049
 ERICH VANARD CRAWFORD,                              (D.C. No. 00-CR-135-WM)
                                                             (D. Colo.)
          Defendant-Appellant.




                                ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Defendant Erich Vanard Crawford appeals his sentence imposed by the district

court. We grant the motion to withdraw filed by Crawford's counsel and dismiss the



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
appeal.

       Crawford pled guilty to one count of armed bank robbery, in violation of 18 U.S.C.

§ 2113(a) and (d), one count of brandishing and discharging a firearm during and in

relation to the robbery, in violation of 18 U.S.C. § 924(c), and one count of carjacking, in

violation of 18 U.S.C. § 2119. In exchange for his plea, the prosecution voluntarily

dismissed an additional § 924(c) charge that allegedly occurred in connection with the

carjacking. Crawford was sentenced to a total term of imprisonment of 183 months.

Crawford's trial counsel filed a notice of appeal and a docketing statement indicating

Crawford was raising “the issue of ineffective assistance of counsel.”

       Crawford's appellate counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), indicating counsel's belief that the record contains no meritorious issues

for appeal. Counsel has also filed a motion requesting leave to withdraw as counsel,

stating his belief that the appeal is frivolous. As required, copies of counsel's Anders

brief and of his motion to withdraw were provided to Crawford. In response, Crawford

submitted a one-page letter that requested the appointment of “an effective attorney,” but

he did not discuss the merits of the Anders brief.

       Pursuant to our duty under Anders, we have conducted an independent review of

the record and agree with Crawford's counsel that the appeal is frivolous. Ineffective

assistance of counsel claims “brought on direct appeal are presumptively dismissible, and

virtually all will be dismissed.” United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir.


                                              2
1995) (en banc). “[O]nly in the very rare instance that a claim of ineffective assistance is

fully developed in the record will we hear it for the first time on appeal.” United States v.

Boigegrain, 155 F.3d 1181, 1186 (10th Cir. 1998). The record in this case is not

sufficiently developed to trigger this exception.

       We GRANT counsel's motion to withdraw and DISMISS the appeal. We note,

however, that this dismissal does not preclude Crawford from raising his ineffective

assistance of counsel claim in a proceeding brought under 28 U.S.C. § 2255.

                                                    Entered for the Court

                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              3